Appeal by defendant from three separate judgments of the County Court, Nassau County, rendered June 22, 1962 on his pleas of guilty to three separate indictments, convicting him of grand larceny in the second degree and attempted forgery in the second degree, and sentencing him as a second felony offender to serve consecutive terms of 5 to 10 years upon each conviction. Judgments affirmed. Defendant contends that the imposition of such consecutive terms of imprisonment constituted excessive punishment and that the sentences should be reduced to the time he has already served. We find nothing in the record which would warrant a reduction of the sentences imposed upon defendant as a prior felony offender. Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.